Citation Nr: 9904076	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-06 048	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been submitted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1968 to September 
1969, including service in Vietnam.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Reno, Nevada, 
Department of Veterans Affairs (VA) Regional Office (RO).   

In January 1997, the Board remanded the appellant's claim for 
further development of the record.  Having reviewed the 
evidence received as a result of the Board's January 1997 
remand, the Board finds that this case is ready for appellate 
review.  


FINDINGS OF FACT

1.  By rating decision dated in April 1991, service 
connection was denied for PTSD because of the lack of a 
cognizable stressor; the appellant did not challenge the 
rating decision by the filing of a timely notice of 
disagreement.  

2.  Evidence submitted since the April 1991 rating decision 
does not bear directly and substantially on the specific 
matter under consideration, is cumulative and redundant, and 
is not, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

CONCLUSIONS OF LAW

1.  The RO decision dated in April 1991 denying the claim of 
entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104, 20.302, 
20.1103 (1998).

2.  Since the RO's April 1991 decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for PTSD is not reopened.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is ultimately seeking service connection for 
PTSD.  He maintains that new and material evidence has been 
submitted which is sufficient to reopen a claim of service 
connection for PTSD, which was denied by unappealed rating 
decision in April 1991.  

Relevant law and regulations

Service connection

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that a 
psychiatric disability was incurred in service, or was 
manifested to a compensable degree within one year after 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.307, 3.309 (1998).  Notwithstanding 
the lack of a diagnosis of a psychiatric disorder during 
service or within one year thereafter, service connection may 
still be granted if all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 U.S.C.A. § 1113(b) (West 1991); 38 
C.F.R. § 3.303(d) (1998); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f) (1998).


Finality/new and material evidence

Because the appellant's claim of entitlement to service 
connection for PTSD had been previously denied by the 
unappealed rating decision, it can only be reopened by the 
presentation of new and material evidence. 38 U.S.C.A. §§ 
5108, 7105(c); 38 C.F.R. §§ 3.156(a), 20.302(a).  Under 
applicable law, VA must reopen a previously and finally 
disallowed claim when "new and material evidence" is 
presented or secured with regard to that claim.  See Stanton 
v. Brown, 5 Vet. App. 563, 566-567 (1993).  If new and 
material evidence has been received with respect to a claim 
which has become final, then the claim is reopened and 
decided on a de novo basis.  38 U.S.C.A. § 5108.

By "new and material evidence" is meant that which was not 
previously submitted to agency decisionmakers which bears 
directly and substantially on the specific matter under 
consideration, which is neither cumulative nor redundant and 
which is, by itself or in combination with other evidence, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1998).

"New" evidence is that which was not previously of record.  
As to its materiality, the Board notes that in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998), the then operative 
requirement that newly proffered evidence be "reasonably 
likely to change the outcome" of a prior decision was 
invalidated as it was more stringent than that enunciated by 
VA in 38 C.F.R.§ 3.156(a).  However, in Hodge, the previously 
existing requirement that a presumption of credibility be 
accorded to the new evidence was left intact sub-silentio.


Evidence proffered by the appellant to reopen his claim is 
presumed credible for the limited purpose of ascertaining its 
materiality, but it must be of such significant import that 
it must be considered in order to fairly decide the merits of 
the appellant's claim.  See Spalding v. Brown, 10 Vet. App. 
6, 10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 
(1992).  

Analysis

The Board is under the statutory obligation to conduct a de 
novo review of the new and material evidence issue.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995); 38 U.S.C.A. §§ 5108, 
7104(b).  Having done so, and having reviewed all of the 
evidence obtained since the appellant's claim was denied in 
April 1991, the Board finds that new and material evidence 
has not been submitted to warrant the reopening of the 
appellant's claim.  See Glynn v. Brown, 6 Vet. App. 523, 528-
529 (1994).    

The "old" evidence

At the time of the April 1991 rating decision, the evidence 
of record included the  appellant's report of separation from 
the Armed Forces, reflecting that he had eleven months of 
overseas service.  He is the recipient of the National 
Defense Service Medal, the Vietnam Service Medal, the Vietnam 
Campaign Medal and the Good Conduct Medal.  

The appellant's military personnel record reflects service in 
Vietnam from October 1968 to September 1969.  According to 
his record of assignments, he was an "assistant messenger" 
from October 1968 to January 1969 and a communications center 
specialist from January 1969 until his departure from 
Vietnam.  

From October 1968 to January 1969, the appellant was assigned 
to Headquarters  Company, 972nd Signal Battalion.  From 
January 1969 to September 1969 the appellant was a member of 
Company D, 39th Signal Battalion.  For a short period within 
September 1969, the appellant was assigned to the 107th 
Signal Company.  

The appellant's service medical records reveal no psychiatric 
complaints or abnormalities pertinent to this appeal.  

In March 1991, the appellant underwent a psychiatric 
examination conducted by D.S., M.D.  Relative to the 
appellant's military service, Dr. D. reported the appellant's 
account of working as a truck driver and communications 
specialist in Vietnam for one year.  Dr. D. opined that the 
appellant had chronic anxiety and depression consistent with 
a diagnosis of PTSD.    

By rating decision dated in April 1991, service connection 
was denied for PTSD, upon the finding that the evidence of 
record did not show the occurrence of an in-service stressor.  
The April 1991 rating decision is the last final denial of 
the appellant's claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).  

The "new" evidence

Subsequent to the April 1991 rating decision, several medical 
reports and continuing treatment records were obtained 
reflecting diagnoses of PTSD.  In a report of hospitalization 
for the period March to June 1994, it was noted that the 
appellant reported seeing a Vietnamese beaten to death and a 
person struck and killed by a truck while he was in service.

At a May 1995 personal hearing before a hearing officer at 
the RO, the appellant stated that while in Vietnam, he was 
assigned to the 972nd Signal Battalion.  His duties were that 
of a messenger in the motor pool.  (Transcript [ hereafter 
T.], 2).  He stated that on one occasion while performing 
messenger duties, he was shot at  but that he was not 
wounded.  He stated that on this occasion, he "floored" the 
accelerator and was not aware if the truck was hit.  (T. 9).  
He added that while in Vietnam, there was a lot of racial 
tension, and he participated in three altercations because he 
was Hispanic.  (T. 3).  He stated that he was then reassigned 
to another location.  

The appellant stated that in his new assignment and while he 
participated in convoy duties, Vietnamese would attempt to 
slow the convoy.  He stated that in these circumstances, he 
would attempt to force the Vietnamese from the road.  He 
stated that if he struck a Vietnamese in these events, he was 
told to "slam on the brakes and run over them again."  He 
reported that over the course of a few days, he saw a 
Vietnamese soldier being beaten to death in the Vietnamese 
Army camp adjacent to his installation.  (T. 4).  The 
appellant further stated that he observed another soldier 
walk into the rear rotor blade of a helicopter.  However, 
when asked if he could further inform the hearing officer of 
this incident, the appellant responded "no."  (T. 10).  

The appellant further testified that he had nightmares, 
startle responses, difficulty relating to people, and 
difficulty maintaining a job.  (T. 4-8).  

The appellant underwent a VA mental disorders examination in 
June 1995.  During the course of the examination, the 
appellant reported that while in Vietnam, his installation 
was "constantly shelled by enemy artillery and he felt 
helpless since he was not allowed to carry a weapon."  The 
examiner opined that the appellant's clinical symptoms and 
history suggested PTSD, it was "questionable" whether the 
appellant's reported stressors warranted a diagnosis of PTSD.  

In February 1997, relevant military histories were received 
from the U.S. Army and Joint Services Environmental Support 
Group (ESG).  The ESG reported that 
it was unable to document attacks on the appellant's reported 
unit location.  

In August 1997, the file pertaining to the appellant's 
disability award by the Social Security Administration was 
received.  Contained in the file are diagnoses of PTSD and a 
passive-aggressive personality disorder.  There is no 
reference in the Social Security Administration file relative 
to any of the appellant's claimed military service stressors 
beyond that previously of record.    


Discussion
  
Having reviewed all of the evidence of record, the Board 
finds that the appellant has not submitted new and material 
evidence that is sufficient to reopen his claim of 
entitlement to service connection for PTSD.

The adjudication of a claim for service connection for PTSD 
requires the evaluation of the evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the appellant served, the appellant's military record, 
and all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); Cohen v. Brown, 10 Vet. App.  128, 137 (1997).  As 
discussed above, for a grant of service connection for PTSD, 
the governing regulation, 38 C.F.R. § 3.304(f), requires the 
presence of three elements: (1) A current, clear medical 
diagnosis of PTSD; (2) credible supporting evidence that the 
claimed in- service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor. 
Cohen, 10 Vet. App. at 138.

A diagnosis of PTSD was of record in April 1991.  Regarding 
the initial 
§ 3.304(f) PTSD element, if there is a current, clear, and 
unequivocal diagnosis of record from a mental-health 
professional, it is presumed to have been made in accordance 
with the applicable DSM criteria as to both the adequacy of 
the symptomatology and the sufficiency of the stressor.  
Cohen, 10 Vet. App. at 140.  In this respect, the several 
diagnoses of PTSD obtained since the April 1991 denial of the 
appellant's claim are not new in the sense that these 
diagnosis support an element of the PTSD analysis (PTSD 
diagnosis) which has already been established.

The appellant's claim was denied in April 1991 because of the 
lack of cognizable stressors.  As to this second §3.304(f) 
element, the evidence necessary to establish the occurrence 
of a recognizable stressor during service varies depending on 
whether or not the appellant was "engaged in combat with the 
enemy."  West v. Brown, 7 Vet. App.  70, 76 (1994).  The 
Board is required to "make specific findings of fact as to 
whether or not the veteran was engaged in combat with the 
enemy and, if so, whether the claimed stressor is related to 
such combat."  Zarycki, 6 Vet. App.  at 98. If the claimed 
stressor is not combat related, "the veteran's lay testimony 
regarding [an] in-service stressors is insufficient, standing 
alone, to establish service connection and must be 
corroborated by 'credible evidence,'" Doran v. Brown, 6 Vet. 
App.  283, 289 (1994).  "If the claimed stressor is related 
to combat, service department evidence that the veteran 
engaged in combat or the veteran was awarded the Purple 
Heart, Combat Infantryman Badge, or similar combat citation 
will be accepted, in the absence of evidence to the contrary, 
as conclusive evidence of the claimed in-service stressor."  
38 C.F.R. § 3.304(f); see also Dizoglio v. Brown, 9 Vet. App.  
163, 166 (1996) (Combat status not determined by certain 
awards or MOS).  

Where it is determined, through the receipt of certain 
recognized military citations or other supportive evidence, 
that the appellant was engaged in combat with the enemy and 
the claimed stressors are related to such combat, the 
appellant's lay testimony regarding the stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development for corroborative evidence will be 
required, provided that the appellant's testimony is found to 
be "satisfactory."  Satisfactory evidence is "credible" 
and "consistent with the circumstances, conditions, or 
hardships of such service." 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d), (f).  Clear and convincing evidence that a 
particular asserted stressful event did not occur may serve 
to rebut the lay evidence as to the in-service stressors.  
Cohen, 10 Vet. App.  at 145.

In short, in order to grant service connection for PTSD to a 
non-combat veteran, there must be credible evidence to 
support the veteran's assertion that the stressful event 
occurred.  A medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen, 10 Vet. App. at 142; Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Upon this review, the Board has carefully considered all 
evidence of record, to include the appellant's account of his 
in-service tenure, and finds that he is not a combat veteran 
and is thus not entitled to any presumptions arising from 
such status.  See 38 U.S.C.A. § 11549(b); 38 C.F.R. 
§ 3.304(d).  The appellant has not presented any information, 
nor has such been adduced, to suggest that his Vietnam 
service duties were anything more than what was known in 
April 1991.  At that time, as now, his military service 
record reflected that he was a communications specialist and 
messenger.  In particular, the ESG's report is not indicative 
of any participation in any combat activities

In summary, the Board finds that the appellant is not a 
combat veteran.  There is insufficient evidence to trigger 
the application of 38 U.S.C.A. § 1154(b).  Because the 
appellant is not a combat veteran, there must be produced 
substantiating evidence that the claimed in-service stressors 
occurred.  In and of themselves, the appellant's lay 
testimony regarding the occurrence of the claimed stressors 
is insufficient and must be corroborated by "credible 
evidence." Doran, 6 Vet. App. at 289; see Samuels v. West, 
11 Vet. App. 433 (1998).  Having examined the evidence of 
record relative to the appellant's claimed stressors 
independent of the application of 38 U.S.C.A. § 1154(b), the 
Board finds that such claimed stressors have not been 
substantiated by credible evidence.   

The appellant's report of witnessing a Vietnamese soldier 
being beaten to death by Vietnamese Army personnel is not 
capable of substantiation, as it would necessitate inquiry 
with a government now not in existence.  The Board notes in 
this regard the appellant's account that this occurrence took 
place on a Vietnamese, and not American Army installation.  
The duty to assist is not a license for a "fishing 
expedition" to ascertain whether there might be unspecified 
information which could possibly support a claim.  Counts v. 
Brown, 6 Vet. App. 473, 476 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  Although he was given an 
opportunity to do so, the appellant has not provided any 
information relative to his claim that he witnessed the death 
of an American soldier as he walked into a helicopter rear 
rotor blade.  Moreover, although the appellant claimed that 
his second installation was shelled "constantly," the ESG 
specifically was unable to document these occurrences.  

In short, although the appellant has proffered new 
information as to his claimed stressors, the Board is of the 
opinion that these generalized accounts are not of such 
significant import that they must be considered in order to 
fairly decide the merits of the appellant's claim.  See 
Spalding, 10 Vet. App. at 10.  

The Board has carefully examined the report of the disability 
benefits award by the Social Security Administration, upon 
the finding that the appellant had a compensable psychiatric 
disability within the meaning of that agency's operative law.  
However, the SSA's determination is not dispositive of the 
inquiry before the Board.  The record of proceedings before 
the SSA clearly reveals that its primary inquiry was upon the 
appellant's then current state of disability.  The SSA's 
decision does not relate to the source of the appellant's 
disability, but is instead upon the appellant's then current 
level of disability.  The SSA's focus is not the same as that 
of the Board in this inquiry, because evidence of the 
appellant's current condition is not relevant to the issue of 
service connection, in particular that of the occurrence of 
in-service psychic trauma.  See e.g., Morton v. Principi, 3 
Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 Vet. App. 
51, 53 (1992).         

With respect to the third 38 C.F.R. § 3.304(f) element, the 
Board notes that several of the appellant's treating 
physicians have diagnosed him to have PTSD which relates to 
one or more incidents of his military service.  However, 
these reports are not determinative of the occurrence of the 
claimed stressors.  See Moreau, 9 Vet. App. at 395-396.  The 
second element of the 38 C.F.R. §  3.304 element has not been 
satisfied by means of new and material evidence, and for that 
reason the claim fails.

To sum up, because the appellant is not a combat veteran and 
the additional evidence presented since the April 1991 
decision does not substantiate the occurrence of the claimed 
stressors, the appeal will be denied on the basis of the lack 
of new and material evidence to warrant the reopening of the 
claim.  

ORDER

New and material evidence sufficient to reopen the claim not 
having been presented, service connection for PTSD is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

